Exhibit 10.2

 

 

 

THIRD AMENDED AND RESTATED

LIQUIDITY CREDIT AGREEMENT

Dated as of January 9, 2018

Among

TANGER PROPERTIES LIMITED PARTNERSHIP,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     22  

1.03

 

Accounting Terms

     23  

1.04

 

Rounding

     23  

1.05

 

Performance of Delivery Obligations Under Corporate Credit Facility

     24  

1.06

 

Times of Day

     24   ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS      24  

2.01

 

Committed Loans

     24  

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     24  

2.03

 

[Intentionally Omitted]

     25  

2.04

 

[Intentionally Omitted]

     25  

2.05

 

[Intentionally Omitted]

     25  

2.06

 

Prepayments

     25  

2.07

 

Termination or Reduction of Commitments

     25  

2.08

 

Repayment of Loans

     26  

2.09

 

Interest

     26  

2.10

 

Fees

     27  

2.11

 

Computation of Interest and Fees

     27  

2.12

 

Evidence of Debt

     28  

2.13

 

Payments Generally; Administrative Agent’s Clawback

     28  

2.14

 

Sharing of Payments by Lenders

     29  

2.15

 

Extension of Maturity Date

     30  

2.16

 

[Intentionally Omitted]

     30  

2.17

 

[Intentionally Omitted]

     30  

2.18

 

Defaulting Lenders

     30   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      32  

3.01

 

Taxes

     32  

3.02

 

[Intentionally Omitted]

     36  

3.03

 

[Intentionally Omitted]

     36  

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     36  

3.05

 

Compensation for Losses

     37  

3.06

 

Mitigation Obligations; Replacement of Lenders

     37  

3.07

 

Survival

     38  

3.08

 

Successor LIBOR Language

     38   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      39  

4.01

 

Conditions of Initial Credit Extension

     39  

4.02

 

Conditions to all Credit Extensions

     41   ARTICLE V REPRESENTATIONS AND WARRANTIES      41  

5.01

 

Existence, Qualification and Power

     41  

5.02

 

Authorization; No Contravention

     42  

5.03

 

Governmental Authorization; Other Consents

     42  

5.04

 

Binding Effect

     42  

5.05

 

Financial Statements; No Material Adverse Effect

     42  

5.06

 

Litigation

     43  

5.07

 

No Default

     43  

5.08

 

Ownership of Property; Liens

     43  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.09

  Environmental Compliance      43  

5.10

  Insurance      44  

5.11

  Taxes      44  

5.12

  ERISA Compliance      44  

5.13

  Subsidiaries; Equity Interests      45  

5.14

  Margin Regulations; Investment Company Act      45  

5.15

  Disclosure      45  

5.16

  Compliance with Laws      45  

5.17

  Taxpayer Identification Number; Other Identifying Information      46  

5.18

  Intellectual Property; Licenses, Etc.      46  

5.19

  OFAC      46  

5.20

  Anti-Corruption Laws      46  

5.21

  EEA Financial Institutions      46  

5.22

  Representations as to Foreign Obligors      46   ARTICLE VI AFFIRMATIVE
COVENANTS      47  

6.01

  Financial Statements      47  

6.02

  Certificates; Other Information      48  

6.03

  Notices      49  

6.04

  Payment of Taxes      50  

6.05

  Preservation of Existence, Etc.      50  

6.06

  Maintenance of Properties      50  

6.07

  Maintenance of Insurance      51  

6.08

  Compliance with Laws      51  

6.09

  Books and Records      51  

6.10

  Inspection Rights      51  

6.11

  Use of Proceeds      51  

6.12

  Additional Guarantors      52  

6.13

  Approvals and Authorizations      52  

6.14

  REIT Status      53  

6.15

  Environmental Matters      53  

6.16

  Anti-Corruption Laws      54   ARTICLE VII NEGATIVE COVENANTS      54  

7.01

  Liens      54  

7.02

  Investments      54  

7.03

  Indebtedness      55  

7.04

  Fundamental Changes      55  

7.05

  Dispositions      56  

7.06

  Anti-Terrorism/Anti-Corruption Laws      56  

7.07

  Change in Nature of Business      56  

7.08

  Transactions with Affiliates      57  

7.09

  Burdensome Agreements      57  

7.10

  Use of Proceeds      57  

7.11

  Financial Covenants      57  

7.12

  Organizational Documents; Ownership of Subsidiaries      58  

7.13

  Negative Pledges      58  

7.14

  Sale Leasebacks      58  

7.15

  Prepayments of Indebtedness      58  

7.16

  Sanctions      58  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      59  

8.01

  Events of Default      59  

8.02

  Remedies Upon Event of Default      61  

8.03

  Application of Funds      61   ARTICLE IX ADMINISTRATIVE AGENT      62  

9.01

  Appointment and Authority      62  

9.02

  Rights as a Lender      62  

9.03

  Exculpatory Provisions      62  

9.04

  Reliance by Administrative Agent      63  

9.05

  Delegation of Duties      63  

9.06

  Resignation or Removal of Administrative Agent      64  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      65  

9.08

  [Intentionally Omitted]      65  

9.09

  Administrative Agent May File Proofs of Claim      65  

9.10

  ERISA Matters      65  

9.11

  Guaranty Matters      67   ARTICLE X MISCELLANEOUS      67  

10.01

  Amendments, Etc.      67  

10.02

  Notices; Effectiveness; Electronic Communication      69  

10.03

  No Waiver; Cumulative Remedies; Enforcement      70  

10.04

  Expenses; Indemnity; Damage Waiver      70  

10.05

  Payments Set Aside      72  

10.06

  Successors and Assigns      72  

10.07

  Treatment of Certain Information; Confidentiality      75  

10.08

  Right of Setoff      76  

10.09

  Interest Rate Limitation      77  

10.10

  Counterparts; Integration; Effectiveness      77  

10.11

  Survival of Representations and Warranties      77  

10.12

  Severability      77  

10.13

  Replacement of Lenders      78  

10.14

  Governing Law; Jurisdiction; Etc.      78  

10.15

  Waiver of Jury Trial      79  

10.16

  No Advisory or Fiduciary Responsibility      79  

10.17

  Electronic Execution of Assignments and Certain Other Documents      80  

10.18

  USA PATRIOT Act      80  

10.19

  Time of the Essence      80  

10.20

  Replaced Credit Facility      81  

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      81  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES 2.01   Commitments and Applicable Percentages 5.05   Supplement to
Interim Financial Statements 5.06   Litigation 5.09   Environmental Disclosure
Items 5.12(d)   Pension Plan Obligations 5.13   Subsidiaries; Other Equity
Investments; Equity Interests in Borrower 5.18   Intellectual Property Matters
10.02   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS A
  Form of Committed Loan Notice B   [Intentionally Omitted] C   [Intentionally
Omitted] D   Form of Note E   Form of Compliance Certificate F-1   Form of
Assignment and Assumption F-2   Form of Administrative Questionnaire G   Form of
Guaranty H   Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LIQUIDITY CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED LIQUIDITY CREDIT AGREEMENT (“Agreement”) is
entered into as of January 9, 2018 among TANGER PROPERTIES LIMITED PARTNERSHIP,
a North Carolina limited partnership (the “Borrower”), each lender from time to
time party hereto either as a result of such party’s execution of this Agreement
as a “Lender” as of the date hereof or as a result of such party being made a
“Lender” hereunder by virtue of an executed Assignment and Assumption
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent.

WHEREAS, the Borrower is a party to the Replaced Credit Facility (as defined
herein);

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Replaced Credit Facility in its entirety;

WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein; and

WHEREAS, (a) this Agreement is an amendment and restatement of the Replaced
Credit Facility in its entirety and (b) this amendment and restatement does not
represent a novation with respect to the rights and “Obligations” under the
Replaced Credit Facility;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held directly by the Borrower or any Wholly-Owned Subsidiary or
Controlled Subsidiary that is not an Exempt Subsidiary on and as of such
Calculation Date:

(a) the sum of:

(i) unrestricted cash and Cash Equivalents held (excluding any tenant deposits);
plus

(ii) cost value of Projects Under Development that are included in Unencumbered
Assets (provided however, that the amount included under this item (a)(ii) shall
(A) not comprise more than fifteen percent (15%) of the total amount of Adjusted
Unencumbered Asset Value and (B) include only costs incurred as of any
Calculation Date); plus

(iii) cost value of New Developments that are included in Unencumbered Assets
(provided however, that the amount included under this item (a)(iii) shall
include only costs incurred as of any Calculation Date); plus

(b) an amount equal to:

(i) (x) Unencumbered EBITDA for the most recently-ended Annual Period (as
adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any
dispositions during such Annual Period of Unencumbered Assets and (2) to deduct
Unencumbered EBITDA for any Projects Under Development and New Developments that
are included in Unencumbered Assets, each of which adjustments must be approved
by the Administrative Agent in its reasonable discretion), minus (y) the Capital
Expenditure Reserve with respect to such assets (excluding Projects Under
Development and New Developments that are included in Unencumbered Assets);
divided by



--------------------------------------------------------------------------------

(ii) .0650

provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said items
(a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten percent
(10%) of Adjusted Unencumbered Asset Value, said excess shall not be included in
Adjusted Unencumbered Asset Value, (II) the Unencumbered Assets from which items
(a)(iii) and (b) are derived must have an average occupancy rate of not less
than eighty-five percent (85%), determined on a weighted average basis;
provided, that if, and to the extent, such average occupancy rate is less than
eighty-five percent (85%), amounts attributable to Unencumbered Assets
contributing to items (a)(iii) and/or (b) must be removed from the calculation
thereof to the extent necessary to cause such occupancy rate to equal or exceed
eighty-five percent (85%), and (III) no more than 10.0% of the assets
contributing to the determination of Adjusted Unencumbered Asset Value may be
allocable to assets owned by Controlled Subsidiaries (and any final calculation
of Adjusted Unencumbered Asset Value shall be revised to remove any such
excess).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Advance Funding Arrangements” means any arrangements requested by the Borrower
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrower on the Closing Date to fund Committed Loans of such Lenders on such
date.

“Advance Funding Documentation” means such deposit account documentation,
securities account agreements, custodial agreements, security agreements,
funding indemnities or other documentation as the Administrative Agent may
reasonably require in connection with Advance Funding Arrangements.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement. The Aggregate
Commitments as of the Closing Date shall be $20,000,000.

“Agreement” means this Credit Agreement, as amended, restated, supplemented,
extended and otherwise modified from time to time.

“Annual Period” shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement, including without limitation in Section 2.18. If the

 

2



--------------------------------------------------------------------------------

commitment of each Lender to make Loans have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments permitted hereunder. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level    Borrower Debt
Rating    Eurocurrency
Applicable
Spread/ LC
Fee %     Base Rate
Applicable
Spread     Facility
Fee  

1

   >A+/A1      0.700 %      0.000 %      0.100 % 

2

   A/A2      0.775 %      0.000 %      0.100 % 

3

   A-/A3      0.825 %      0.000 %      0.125 % 

4

   BBB+/Baa1      0.875 %      0.000 %      0.150 % 

5

   BBB/Baa2      1.000 %      0.000 %      0.200 % 

6

   BBB-/Baa3      1.200 %      0.200 %      0.250 % 

7

   <BBB-/Baa3      1.550 %      0.550 %      0.300 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 7 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 7 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). Any
change in the Borrower’s Debt Rating which would cause it to move to a different
Level shall be effective as of the first day of the first calendar month
immediately following receipt by the Administrative Agent of written notice
delivered by the Borrower that the Borrower’s Debt Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Debt Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Debt Rating has
changed.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The “prime rate”
is a rate set by the Administrative Agent based upon various factors including
the Administrative Agent’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the Base Rate, as provided above, would be less than zero (0), the
Base Rate shall be deemed to be zero (0).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and any
such day that is also a London Banking Day.

“Calculation Date” shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.

“Capital Expenditure Reserve” shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leasable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower’s Unconsolidated
Affiliates.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) U.S. dollar denominated time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than two (2) years from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within one (1) year of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and

 

4



--------------------------------------------------------------------------------

surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which any Consolidated Party shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower.

As used herein (1) “Beneficially Own” means “beneficially own” as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended, or any successor
provision thereto; provided, however, that, for purposes of this definition, a
Person shall not be deemed to Beneficially Own securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliate until such tendered securities are accepted for purchase or
exchange; (2) “Group” means “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; (3) “Voting Stock” of any Person
shall mean capital stock of such Person which ordinarily has voting power for
the election of directors (or persons performing similar functions) of such
Person, either at all times or only so long as no senior class of securities has
such voting power by reason of any contingency; (4) “Permitted Holder” shall
mean any of: (i) Steven Tanger, his spouse (or former spouse(s), as applicable),
any of their descendants, siblings or family members or any of their spouses (or
former spouses), or any of their estates (any such persons or estates in his
clause (i), a “Tanger Member”), (ii) any trust primarily for the benefit of any
Tanger Member or Tanger Members, (iii) any entity the majority of the owners of
which are entities under clauses (i) through (ii); (5) “Continuing Director”
shall mean, as of any date of determination, any member of the Board of
Directors of Parent who (i) is a member of the Board of Directors of Parent on
the date of this Agreement, or (ii) was nominated for election or was elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election; and (6) in calculating any beneficial ownership or
percentage ownership of Voting Stock units of the Parent held by any Permitted
Holder that are exchangeable for Voting Stock shall be deemed to be outstanding
Voting Stock of Parent as if such units had been exchanged for Voting Stock.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

 

5



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans advanced by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

“Contractual Obligation” means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” of a Person means (a) any Subsidiary at least 90.0% of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization at least 90.0% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled, but that, in each case, is not a Wholly-Owned
Subsidiary. Except as otherwise specifically noted, each reference to
“Controlled Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.

“Corporate Credit Facility” means that certain Third Amended and Restated Credit
Agreement dated as of January 9, 2018 among the Borrower, Bank of America, N.A.,
as administrative agent and L/C issuer, the lenders from time to time party
thereto, and the agents indicated therein, pursuant to which the initial
commitments of the Lenders is $580,000,000.00, as the same may be from time to
time amended, restated, extended, supplemented, increased, or otherwise
modified.

“Credit Extension” means a Committed Borrowing.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

6



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means the interest rate applicable to the Loans, as calculated
pursuant to Section 2.09(a), plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” shall mean, as of any Calculation Date, (a) Borrower’s and each
Wholly-Owned Subsidiary’s earnings before interest, taxes, depreciation, and
amortization, all determined in accordance with GAAP consistently applied
(excluding extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (b) Borrower’s
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses). For purposes of this definition, nonrecurring items shall be deemed to
include (i) gains and losses on sale of any Property or Project, (ii) gains and
losses on early extinguishment of Indebtedness, (iii) non-cash severance and
other non-cash restructuring charges and (iv) transaction costs of acquisitions
not permitted to be capitalized pursuant to GAAP. EBITDA shall be adjusted to
remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 141.

 

7



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in a given Joint Venture, which shall be calculated as follows:
(a) for calculation of Indebtedness or liabilities, Borrower’s or such
Subsidiary’s nominal capital ownership interest in the applicable Joint Venture
as set forth in such entity’s organizational documents, or, if greater, the
amount or percentage of such items allocated to Borrower or such Subsidiary, or
for which Borrower or such Subsidiary is directly or indirectly responsible,
pursuant to the terms of the applicable joint venture agreement (or similar
governing agreement) or applicable law and (b) for all other purposes, the
greater of (i) Borrower’s or such Subsidiary’s nominal capital ownership
interest in the applicable Joint Venture as set forth in such entity’s
organizational documents, and (ii) Borrower’s or such Subsidiary’s economic
ownership interest in the applicable Joint Venture, reflecting Borrower’s or
such Subsidiary’s share of income and expenses of such Joint Venture.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) as of any date of determination, subject to the provisions of Section 3.08
hereof, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
Administrative Agent from time to time), at or about 11:00 a.m., London time,
two (2) London Banking Days prior to such date for U.S. Dollar deposits with a
term of one (1) month commencing that day; and

(b) for any interest calculation with respect to the Base Rate on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) subject to the provisions of Section 3.08 hereof, if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination;

 

9



--------------------------------------------------------------------------------

provided that:

(w) To the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice.

(x) To the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

(y) If the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exempt Subsidiaries” means, as of any date of determination, a collective
reference to:

(a) each Subsidiary of any Loan Party that is neither a Wholly-Owned Subsidiary
nor a Controlled Subsidiary;

(b) each non-Material Subsidiary of any Loan Party;

(c) each Material Subsidiary of any Loan Party which is (or, promptly following
its release as a Loan Party hereunder pursuant to the terms of Section 6.12(b)
hereof shall be) an obligor with respect to any material secured third party
Indebtedness; and

(d) each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the Disposal
of, sale or other transfer of such equity interests or assets to a third-party
purchaser; and

“Exempt Subsidiary” means any one of such entities.

“Extended Maturity Date” means October 28, 2022.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate, as provided
above, would be less than zero (0), the Federal Funds Rate shall be deemed to be
zero (0).

“Fixed Charges” shall mean, as of any Calculation Date, an amount equal to
(a) all principal and interest payments due on all obligations of the Borrower
and its Wholly-Owned Subsidiaries for the most recently-ended Annual Period,
exclusive of balloon maturity payments, plus (b) Borrower’s Equity Percentage of
the sum of all principal and interest payments due on all loan obligations of
any Joint Venture or otherwise attributable to any Joint Venture Project for
such Annual Period, exclusive of balloon maturity payments, plus (c) all
Preferred Dividends, if any, payable with respect to such Annual Period, plus
(d) a capital expenditure allowance of $0.15 times gross leasable area of owned
Projects plus a capital expenditure allowance of $0.15 times gross leasable area
of Joint Venture Projects multiplied by the Borrower’s Equity Percentage of such
Joint Venture Projects (excluding Projects Under Development and New
Developments).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

11



--------------------------------------------------------------------------------

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, as of any date of determination, the Parent
and each Subsidiary Guarantor, in each case to the extent such Person has not
been released from its obligations under the Guaranty pursuant to the terms of
the Guaranty and this Agreement. As of the date of this Agreement, the only
Guarantor is the Parent.

“Guaranty” means the Amended and Restated Continuing Guaranty dated as of the
date hereof made by the Parent and each Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G, as
the same may be amended, restated, supplemented or otherwise modified from time
to time, and as joined from time to time by such Persons that become, following
the date hereof, a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means all obligations, contingent and otherwise in respect of
(a) all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower’s Unconsolidated Affiliates.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Maturity Date” means October 29, 2021.

“Internal Control Event” means fraud that involves senior management of the
Parent or the Borrower who have control over financial reporting, as described
in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

 

12



--------------------------------------------------------------------------------

“Investment Grade Rating” means a Borrower Credit Rating of BBB- (or equivalent)
or higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” shall mean any Person in which the Borrower owns, directly or
indirectly, an Equity Interest, but that is not a Wholly-Owned Subsidiary of the
Borrower.

“Joint Venture Projects” shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%; provided,
that, to the extent either (1) (a) a Consolidated Party, as the buyer of any
Project has provided financing in lieu of direct payment of some portion of the
purchase price for such Project which allows the seller of such Project to
retain a minority ownership interest therein (for such purpose only, an interest
that is (i) less than fifteen percent (15%) of the aggregate ownership interest
and (ii) is neither a managing member nor a general partner interest); (b) such
Consolidated Party has obtained a security interest in the equity interests
related to such Project securing the repayment of such financing and providing
that such equity interests are, if such financing is not repaid at or prior to
its maturity, to be transferred to such Consolidated Party upon the exercise of
Borrower’s remedies thereunder; (c) debt service payments related to such
financing are matched to the expected distributions under the joint venture
agreement related to the applicable Project; and (d) such Consolidated Party
obtains control over the Project immediately upon the acquisition thereof or (2)
(a) the seller of such Project is to retain a nominal ownership interest therein
(for such purpose only, an interest that is (i) less than three percent (3%) of
the aggregate ownership interest, (ii) less than three percent (3%) of the
economic interests and distribution rights related to the Project and (iii) is
neither a managing member nor a general partner interest) and (b) such
Consolidated Party obtains control over the Project immediately upon the
acquisition thereof; any such Project shall be deemed, for purposes of this
Agreement, to be 100% owned by the Borrower and shall not be included as a Joint
Venture Project; provided, further, that to the extent a Joint Venture Project
is treated as wholly-owned pursuant to item 2 above, the income attributable to,
value of and Indebtedness/liabilities related to such project, for purposes of
calculating the financial covenants contained herein, shall include only the
Borrower’s Equity Percentage of the income, value and/or
Indebtedness/liabilities (as applicable) of such Joint Venture Project.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

13



--------------------------------------------------------------------------------

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.08
hereof.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, the Guaranty, and any other
documents, instruments or agreements executed and delivered by the Borrower
and/or any Guarantor related to the foregoing.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Acquisition” means any acquisition or series of acquisitions taking
place pursuant to a single purchase agreement or purchase agreements executed
concurrently with one or more third parties over a period not in excess of sixty
(60) days by the Borrower and/or any Person constituting part of the
consolidated group included in the determination of the components of Total
Liabilities or Total Adjusted Asset Value whereby the Borrower and/or such
Person(s) acquire assets with a fair market value of at least ten percent (10%)
of Total Adjusted Asset Value, as determined immediately prior to such
acquisition(s).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Consolidated Parties (including
without limitation, the Borrower), taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, any Wholly-Owned
Subsidiary or Controlled Subsidiary of a Loan Party that holds assets
contributing an amount equal to or greater than one quarter of one percent
(0.25%) of the calculation of Total Adjusted Asset Value.

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if
maturity is extended pursuant to Section 2.15, the Extended Maturity Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which
(a) prohibits or purports to prohibit the creation or assumption of any Lien on
such asset as security for Indebtedness of the Person owning such asset or any
other Person or (b) requires the grant of any security for such obligation if
security is given for some other obligation; provided, however, that an
agreement that conditions a Person’s ability to borrow money or continue to
borrow money upon the maintenance of one or more specified ratios and that does
not generally prohibit the encumbrance of such Person’s assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“New Development” shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, with respect to Committed Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Committed Loans
occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Projects” shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.

 

16



--------------------------------------------------------------------------------

“Projects Under Development” means, as of any Calculation Date, any Project
under development by the Borrower, any Wholly-Owned Subsidiary of the Borrower
or any Joint Venture (a) classified as construction in progress on the
Borrower’s quarterly financial statements or the financial statements of such
Joint Venture; or (b) as to which a certificate of occupancy has not been
issued; or (c) as to which a minimum of 70% of total gross leasable area has not
been leased and occupied by paying tenants.

“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any of the Consolidated Parties; and “Property” means any one of them.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.

“Replaced Credit Facility” means that certain Second Amended and Restated
Liquidity Credit Agreement dated as of October 29, 2015 among Borrower,
Administrative Agent and the lenders party thereto, as the same may have been,
prior to the date of this Agreement, amended, restated, supplemented, extended
or otherwise modified.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means, with respect to a Committed Borrowing, a
Committed Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders or, if
the commitment of each Lender to make Loans have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings; provided, however, that to the extent the Lenders are voting on
any change, amendment, modification, supplement or waiver with respect to
(i) the provisions of any of the financial covenants set forth in Section 7.11
hereof, (ii) the definition of the term “Change of Control” set forth in this
Section 1.01 or (iii) Section 8.01(k) hereof, the term

 

17



--------------------------------------------------------------------------------

“Required Lenders” shall mean Lenders having at least sixty-six and two-thirds
of one percent (66-2/3%) of the Total Credit Exposures or, if the commitment of
each Lender to make Loans have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate at least sixty-six and two-thirds of one percent
(66-2/3%) of the Total Outstandings. The Total Credit Exposure of, and Total
Outstandings held by, any Defaulting Lender shall be disregarded in determining
Required Lenders at any time (except to the extent such Defaulting Lender is the
only then-existing Lender hereunder). Further, at all times when two (2) or more
Lenders, excluding Defaulting Lenders, are party to this Agreement, the term
“Required Lenders” shall, notwithstanding the foregoing, in no event mean less
than two (2) Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant secretary of a Loan Party, or any other individual who may from time
to time be authorized by the Board of Directors of the Borrower to serve as a
“Responsible Officer” for the purposes hereof and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 3.08 hereof.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower (including, as provided in the last
sentence of the definition of the term “Indebtedness,” the Indebtedness of the
Borrower’s consolidated affiliates) secured by any encumbrance or by any
security interest, lien, privilege, or charge (other than liens for real estate
taxes that are not yet due and payable) on any real or personal property, plus
(b) Borrower’s Equity Percentage of any Indebtedness of any Joint Venture
Projects or any Joint Ventures secured by any encumbrance or by any security
interest, lien, privilege, or charge (other than liens for real estate taxes
that are not yet due and payable) on any real or personal property.

 

18



--------------------------------------------------------------------------------

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated and
unconsolidated subsidiaries) such that the aggregate basis of such interests is
calculated on the basis of lower of cost or market value.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, as of any date of determination, each Wholly-Owned
Subsidiary or Controlled Subsidiary of the Borrower (or any Person already
qualified as a Loan Party) that: (a) is not an Exempt Subsidiary, and (b) has
incurred, guaranteed, or become liable for (or has agreed to incur, guarantee,
or otherwise become liable for) any unsecured obligations (other than with
respect to the Loan Documents, ordinary course trade payables, or debt
constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations) in excess of $5,000,000.00.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (a) with respect to judgment defaults or ERISA matters,
$50,000; (b) with respect to Indebtedness which is non-recourse to a Person
(except for customary recourse “carve-outs”), such Indebtedness which is
outstanding in a principal amount of at least $50,000,000 individually or when
aggregated

 

19



--------------------------------------------------------------------------------

with all such Indebtedness; and (c) with respect to any other Indebtedness of
such Person, such Indebtedness which is outstanding in a principal amount of at
least $25,000,000 individually or when aggregated with all such Indebtedness.
For clarification purposes, no Indebtedness and no Guarantee shall be attributed
to any Person hereunder (for purposes of determination of the Threshold Amount
of Indebtedness of a Person, including whether such Indebtedness is recourse or
non-recourse to such Person) unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts, including
debt constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations).

“Total Adjusted Asset Value” shall mean, as of any Calculation Date:

(a) the sum of:

(i) unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits); plus

(ii) the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) held by the Consolidated Parties determined in
accordance with GAAP; plus

(iii) the value of the Consolidated Parties’ Securities Holdings; plus

(iv) the value of all Mortgages held by the Consolidated Parties; plus

(v) cost value of Projects Under Development (including only costs incurred as
of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus

(vi) cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus

(vii) Borrower’s Equity Percentage of the cost value of Joint Venture Projects
which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date); plus

(b) an amount equal to

(i) (A) an amount equal to the EBITDA for the most recently-ended Annual Period
(as adjusted by the Borrower (1) to take into account the EBITDA of any
dispositions during such Annual Period of Projects and (2) to deduct EBITDA
derived from Projects Under Development or New Developments, each of which
adjustments must be approved by Administrative Agent in its reasonable
discretion), minus (B) the sum of (1) a capital expenditure allowance of $0.15
times owned gross leasable area of projects wholly owned by the Borrower or any
Wholly-Owned Subsidiary thereof, plus (2) a capital expenditure allowance of
$0.15 times gross leasable area of Joint Venture Projects multiplied by the
Borrower’s Equity Percentage of such Joint Venture Projects (excluding Projects
Under Development and New Developments); divided by

(ii) .0650

provided, that for purposes of calculating Total Adjusted Asset Value:

(I) the total amount attributable to item (a)(ii) above shall be limited to five
percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(ii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;

 

20



--------------------------------------------------------------------------------

(II) the total amount attributable to item (a)(iii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(iii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;

(III) the total amount attributable to item (a)(v) above shall be limited to
twenty-five percent (25%) of Total Adjusted Asset Value and, to the extent the
amount attributable to item (a)(v) above exceeds such threshold, such amount
shall be reduced, in the overall calculation of Total Adjusted Asset Value, such
that it equals twenty-five percent (25%) of the Total Adjusted Asset Value; and

(IV) in addition to the restrictions set forth in items (I), (II), and
(III) above, the total amount attributable to assets or EBITDA generated by or
attributable to items (I), (II), and (III) above, together with EBITDA generated
by or attributable to Joint Venture Projects and/or Joint Ventures and EBITDA
generated attributable to item (a)(iv) above shall, in the aggregate, be limited
to thirty-five percent (35%) of Total Adjusted Asset Value and, to the extent
the amount attributable to such assets exceeds such threshold, such amount shall
be reduced, in the overall calculation of Total Adjusted Asset Value, such that
it equals thirty-five percent (35%) of the Total Adjusted Asset Value.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Liabilities” shall mean, as of any Calculation Date, the sum of (a) all
liabilities of the Borrower and its Wholly-Owned Subsidiaries, as calculated in
accordance with GAAP (including, in any case and without limitation, deferred
taxes), less (i) intercompany items, and (ii) liabilities attributable to Joint
Venture Projects or Joint Ventures, plus (b) Borrower’s Equity Percentage of
Total Liabilities attributable to Joint Venture Projects or Joint Ventures.
Without duplication, Total Liabilities shall include all guarantees (other than
debt constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations), endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others,
including the obligations to reimburse the issuer in respect of any letters of
credit.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Unsecured Indebtedness” shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower and its Wholly-Owned
Subsidiaries, plus (b) without duplication Borrower’s Equity Percentage of any
unsecured Indebtedness of any Joint Venture and/or Joint Venture Projects as of
such Calculation Date, other than trade indebtedness incurred in the ordinary
course of business; provided, that all Indebtedness which is secured by a pledge
of equity interests only shall be deemed to be unsecured indebtedness.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.

“Unencumbered Assets” shall mean real property that is wholly-owned by the
Borrower, a Wholly-Owned Subsidiary, or a Controlled Subsidiary that is not
subject to a mortgage lien or to any agreement with any other lender that
prohibits the creation of a Lien on that specific property.

“Unencumbered EBITDA” shall mean, as of any Calculation Date, EBITDA directly
attributable to Unencumbered Assets for the most recently-ended Annual Period.

“United States” and “U.S.” mean the United States of America.

 

21



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

22



--------------------------------------------------------------------------------

(d) All references herein to the “knowledge” of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in

conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect on the date of this Agreement subject to the provisions of this
Section 1.03, from time to time, applied in a manner consistent with that used
in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing

general requirements of this Section 1.03 or otherwise set forth in this
Agreement, all real estate transactions shall, for the duration of this
Agreement, be accounted for using standard GAAP accounting (including
application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB
ASC 66).

(d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

23



--------------------------------------------------------------------------------

1.05 Performance of Delivery Obligations Under Corporate Credit Facility.

(a) Administrative Agent and Lenders hereby agree that performance by the
Borrower (or, as applicable, Loan Parties or any of their Subsidiaries) under
the Corporate Credit Facility or the “Loan Documents” referenced therein of
document or materials delivery obligations thereunder with respect to financial
information, notices, corporate documents and/or certifications, governmental
compliance or permitting materials, environmental reports, property or project
reports or summaries, rent rolls, insurance certificates, compliance
certificates and any other information or deliverables shall satisfy any
corresponding delivery requirements contained herein, including such
requirements as referenced in Sections 4.01, 4.02, 6.01, 6.02 and 6.03 hereof
(except, in each case, to the extent the applicable deliverables are
specifically related to this Agreement (i.e. Committed Loan Notices with respect
to requested Committed Loans hereunder)).

1.06 Times of Day

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01. All outstanding Committed Loans shall bear interest as set forth
in Section 2.09 hereof.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. on the requested date of any Committed Borrowing. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Committed Borrowing shall be in a principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) the requested date
of the Committed Borrowing (which shall be a Business Day), and (ii) the
principal amount of Committed Loans to be borrowed. All Committed Borrowings
shall be made in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice or,
as to Loans to be made on the Closing Date as to which Advance Funding
Arrangements are in effect, in accordance with the terms thereof. Upon
satisfaction of the

 

24



--------------------------------------------------------------------------------

applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) During the existence of any Event of Default, no Loans may, if written
notice of such Default has previously been delivered to Borrower, be requested
without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Committed Loans upon determination of
such interest rate. At any time that interest rates applicable to the Committed
Loans are based on the Administrative Agent’s prime rate, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining such interest rate promptly following
the public announcement of such change.

(e) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 [Intentionally Omitted].

2.04 [Intentionally Omitted].

2.05 [Intentionally Omitted].

2.06 Prepayments

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. on the date of prepayment of
Committed Loans; (ii) any prepayment shall be in a principal amount of $100,000
or a whole multiple of $50,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of Committed Loans shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05, if any. Subject to Section 2.18, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately upon demand prepay
Loans in an aggregate amount equal to such excess; provided, however, that
Borrower shall have the right to designate which Loans and/or other Obligations
are to be repaid hereunder.

2.07 Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of

 

25



--------------------------------------------------------------------------------

$500,000 in excess thereof, and (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.08 Repayment of Loans.

(a) Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to Borrower outstanding on such date.

(b) The Borrower shall Fully Satisfy all other Obligations on or prior to the
earlier of (i) the date on which payment of such Obligations are required to be
paid pursuant to the terms hereof or of the other Loan Documents and (ii) the
Maturity Date.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below and the provisions of
Section 3.08 of this Agreement, each Committed Loan shall bear interest on the
daily outstanding principal amount thereof at a rate per annum equal to the
Eurocurrency Rate applicable to each such day, plus the Applicable Rate (as
determined based on the column headed “Eurocurrency Applicable Spread”);
provided, however, that if Administrative Agent determines in its reasonable
discretion that the rates calculated pursuant to item (a) of the definition of
the term “Eurocurrency Rate” are not available for any reason, or if
Administrative Agent reasonably determines that no adequate basis exists for
determining the rates calculated pursuant to such item (a), or that the rates
calculated pursuant to such item (a) will not adequately and fairly reflect the
cost to Lenders of funding the Loans, or that any applicable Law or regulation
or compliance therewith by Lenders prohibits or restricts or makes impossible
the charging of interest based on the rates calculated pursuant to such item
(a) and so notifies Borrower, then interest shall accrue and be payable on the
unpaid principal balance of the Committed Loans at a fluctuating rate of
interest equal to the Base Rate, plus the Applicable Rate (as determined based
on the column headed “Base Rate Applicable Spread”), from the date of such
notification by Administrative Agent until Administrative Agent notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
or until the Maturity Date (whether by acceleration, declaration, extension or
otherwise), whichever is earlier to occur.

(b) (i) If any amount of principal of any Loan is not paid within five (5) days
after the date when due (other than on the Maturity Date, as to which such five
(5) day period shall not apply), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply), whether at stated maturity, by acceleration or otherwise, then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

26



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Installments of interest for each calendar month on the Committed Loans
outstanding shall be due and payable in arrears on the fifteenth (15th) day of
each following month beginning with the interest installment (if any) due on
February 15, 2018, and continuing on the fifteenth (15th) day of each month
thereafter until all principal and accrued interest owing pursuant to this
Agreement shall have been fully paid and satisfied Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

2.10 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the applicable facility fee percentage identified in the definition
of Applicable Rate (as determined under the column headed “Facility Fee”) times
the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans),
regardless of usage, subject to adjustment as provided in Section 2.18. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Commitment Fee. The Borrower shall, as of the closing of this Agreement, pay
to the Administrative Agent, for the benefit of the Lenders (based on their
respective Applicable Percentages) a commitment fee in an amount equal to 15
basis points, multiplied by each such Lender’s Commitments hereunder as of the
Closing Date (and prior to any funding of Committed Loans hereunder).

All of the fees described above in this Section 2.10 shall be fully earned upon
becoming due and payable in accordance with the terms hereof, shall be
nonrefundable for any reason whatsoever and shall be in addition to any other
fees, costs and expenses payable pursuant to the terms hereof. Borrower’s
obligation to pay the foregoing fees will not be subject to counterclaim or
setoff for, or be otherwise affected by, any claim or dispute Borrower may have.

2.11 Computation of Interest and Fees.

All computations of interest when the Loans are bearing interest based on the
Base Rate (including when the Base Rate is determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error

 

27



--------------------------------------------------------------------------------

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to Borrower in addition to such accounts or records. Each Lender
may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, and maturity of its Loans and payments with respect
thereto.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) (i) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the proposed date of any Committed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available in accordance with and at the time required by Section 2.02 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans, as calculated in Section 2.09. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (y) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans to any assignee or participant, other than an assignment
to the Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).

 

29



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 Extension of Maturity Date.

(a) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.15 and subject to the
provisions of clause (c) of this Section 2.15, the Maturity Date shall be the
Initial Maturity Date.

(b) Extended Maturity Date Option. Not more than 120 days and not less than 60
days prior to the Initial Maturity Date, the Borrower may request in writing
that the Lenders extend the term of this Agreement to the Extended Maturity
Date. Such extension option shall be subject to the satisfaction of the
following requirements:

(i) at the Initial Maturity Date, there shall not exist any Event of Default by
the Borrower or any other Loan Party;

(ii) the Borrower shall, on the Initial Maturity Date, deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Initial
Maturity Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
extension, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or, to the
extent already qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Initial Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, to the extent
already qualified by materiality or Material Adverse Effect, in all respects) as
of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (2) no
Event of Default exists;

(iii) the Borrower shall, at the Initial Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to fifteen basis points (0.15%)
multiplied by the then-existing Aggregate Commitments (whether funded or
unfunded); and

(iv) the Corporate Credit Facility shall have, as of the Initial Maturity Date,
been extended to the Extended Maturity Date, in accordance with and pursuant to
the terms set forth in Section 2.15 thereof.

(c) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.16 [Intentionally Omitted].

2.17 [Intentionally Omitted].

2.18 Defaulting Lenders.

 

30



--------------------------------------------------------------------------------

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive fees
payable under Sections 2.10(a) and 2.10(b) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to the Outstanding
Amount of the Committed Loans funded by it

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

31



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iv) Notwithstanding the provisions of subsection (i), (ii), and (iii) above,
(x) Borrower shall not be required to increase any such amounts payable to
Administrative Agent or any Lender, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person’s
failure to comply with the requirements of this Agreement, including without
limitation, Section 3.06 or (2) that are United States withholding taxes imposed
on amounts payable to such Person that are Excluded Taxes; and (y) Borrower
shall not be required to compensate Administrative Agent or any Lender pursuant
to this Section for any additional sums payable under this Section, including
Indemnified Taxes or Other Taxes, incurred more than 180 days prior to the date
that Administrative Agent or such Lender, as the case may be, notifies Borrower
of the Change in Law or other event giving rise to such additional sums and of
Administrative Agent’s, or such Lender’s intention to claim compensation
therefor.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or

 

32



--------------------------------------------------------------------------------

liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. For purposes of determining
withholding Taxes imposed under the Foreign Account Tax Compliance Act (FATCA),
from and after the effective date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
In addition:

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or the taxing authorities of
a jurisdiction pursuant to such applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

33



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the

 

34



--------------------------------------------------------------------------------

Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(v) The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Borrower.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

35



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 [Intentionally Omitted].

3.03 [Intentionally Omitted].

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Committed Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Committed Loan
(or of maintaining its obligation to make any such Committed Loan), or to reduce
the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Committed Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

36



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall, without duplication,
pay to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Committed Loan equal
to the actual costs of such reserves allocated to such Committed Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Committed Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Committed Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which in each case shall
be due and payable on each date on which interest is payable on such Committed
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice. Each Lender hereby certifies, as to
itself only, that as of the date of this Agreement, no such reserves are
required to be paid by Borrower.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of any
failure by the Borrower (for a reason other than the failure of such Lender to
make a Committed Loan) to prepay or borrow any Committed Loan on the date or in
the amount notified by the Borrower, including any loss of anticipated profits,
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Committed Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 3.05, each Lender shall be deemed to have funded
each Committed Loan made by it at the interest rate applicable to such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Committed Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then at the
request of the Borrower such Lender, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment to the extent such
designation or assignment is applicable to it.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

37



--------------------------------------------------------------------------------

3.07 Survival.

All of the Loan Parties, Administrative Agent’s, and Lenders’ obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

3.08 Successor LIBOR Language.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Notwithstanding anything to the
contrary contained herein, if any LIBOR Successor Rate, as provided above, would
be less than zero (0), the LIBOR Successor Rate shall be deemed to be zero (0).

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Committed Loans shall be suspended, (to the extent of the affected Committed
Loans), and (i) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Committed Loans (to the extent of the affected Committed Loans) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Committed Loans at a fluctuating rate of interest equal
to the Base Rate, plus the Applicable Rate (as determined based on the column
headed “Base Rate Applicable Spread”) (subject to the foregoing subclause (ii))
in the amount specified therein.

 

38



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) (i) fully executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower and, if Advance Funding Arrangements shall exist with respect
to funding on the Closing Date, executed Advance Funding Documentation in form
and number acceptable to the Administrative Agent;

(ii) (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii) (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that Borrower shall not
be required to provide such materials to the extent provided in connection with
the Closing of the Corporate Credit Facility;

(v) a favorable opinion of counsel to the Borrower (on behalf of each of the
Loan Parties), addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all applicable consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Parent certifying
(A) that each Consolidated Party is in compliance in all material respects with
all existing contractual financial obligations, (B) all governmental,
shareholder and third party consents and approvals necessary for the Loan
Parties to enter into the Loan Documents and fully perform thereunder, if any,
have been obtained, (C) immediately after giving effect to this Agreement, the
other Loan Documents and all the transactions

 

39



--------------------------------------------------------------------------------

contemplated therein to occur on such date, (1) each of the Loan Parties is
solvent, (2) no Default or Event of Default exists, (3) all representations and
warranties contained herein and in the other Loan Documents are true and correct
in all material respects, and (4) the Loan Parties are in compliance with each
of the financial covenants set forth in Section 7.11 (and including detailed
calculations of each such financial covenant); (D) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied; (E) that, to such Responsible
Officer’s knowledge, there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(F) the current Debt Ratings and (G) that the Replaced Credit Facility has been
or concurrently with the Closing Date is being fully amended and restated by
this Agreement and all Liens (if any) securing obligations under the Replaced
Credit Facility have been or concurrently with the Closing Date shall, as of the
Closing Date, secure the Obligations hereunder and under the other Loan
Documents;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; provided that Borrower shall
not be required to provide such materials to the extent provided in connection
with the Closing of the Corporate Credit Facility;

(ix) such other assurances, certificates, documents, or consents as the
Administrative Agent or the Required Lenders reasonably may require.

(b) There shall not have occurred a material adverse change since December 31,
2016 in the business, assets, operations, or financial condition of the Borrower
and the other Consolidated Parties taken as a whole, as reasonably determined by
the Administrative Agent.

(c) There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, as reasonably determined by the
Administrative Agent.

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(f) The Corporate Credit Facility shall have closed and all conditions to the
initial funding of loans thereunder shall have been satisfied or waived.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto, and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (x) of funds pursuant to
such Advance Funding Arrangements and (y) its signature page to this Agreement
shall constitute the request, consent and direction by such Lender to the
Administrative Agent (unless expressly revoked by written notice from such
Lender received by the Administrative Agent prior to the earlier to occur of
funding or the Administrative Agent’s declaration that this Agreement is
effective) to withdraw and release to the Borrower on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.

 

40



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall, except to the extent waived in accordance with the terms hereof, be true
and correct in all material respects (or, to the extent already qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
(iii) for purposes of the representations and warranties set forth in
Section 5.13, to the extent of changes resulting from transactions and other
events contemplated or not prohibited by this Agreement or the other Loan
Documents and changes occurring in the ordinary course of Borrower’s business.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business (except, in the case of
any Loan Party other than the Borrower, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect) and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect, duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.

 

41



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, in each case, to the extent
that the same could not reasonably be expected to (y) result in such Loan
Party’s obligations hereunder or under any other Loan Document to which it is a
party to be deemed ineffective, voided or otherwise terminated or (z) have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except, in each case, to the extent that failure to obtain or file the
same, as applicable, could not reasonably be expected to (a) result in any Loan
Party’s obligations hereunder or under any other Loan Document to which it is a
party to be deemed ineffective, voided or otherwise terminated or (b) have a
Material Adverse Effect.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and (b) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).

 

42



--------------------------------------------------------------------------------

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the Credit Extensions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens not prohibited by Section 7.01.

5.09 Environmental Compliance.

Except as set forth on Schedule 5.09, no Loan Party (a) has received any notice
or other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non-compliance with or
violation of the requirements of any Environmental Law by any Loan Party, or any
permit issued under any Environmental Law to any Loan Party; or (ii) the Release
or threatened Release of any Hazardous Materials into the environment; or (b) to
its knowledge, has threatened or actual liability in connection with the Release
or threatened Release of any Hazardous Materials into the environment which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, none of the Loan Parties has received any Environmental
Complaint.

 

43



--------------------------------------------------------------------------------

5.10 Insurance.

The properties of the Borrower and each of its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes.

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed
special tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

44



--------------------------------------------------------------------------------

(e) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;

5.13 Subsidiaries; Equity Interests.

Set forth on Schedule 5.13 is a complete and accurate list of all Subsidiaries
and Joint Ventures/Unconsolidated Affiliates of the Borrower as of the date of
this Agreement and as updated in accordance with the terms of Section 6.02
hereof, including their respective business forms, jurisdictions of
organization, respective equity owners and respective equity ownership
interests, thereof. The Equity Interests owned by Borrower in each Subsidiary
and each Joint Venture/Unconsolidated Affiliate are validly issued, fully paid
and non-assessable and are owned by Borrower free and clear of all Liens, except
to the extent that the failure or non-compliance of the same would not have a
Material Adverse Effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure.

To Borrower’s knowledge, the Borrower has disclosed or made available to the
Administrative Agent all material agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries are subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. To Borrower’s knowledge, no
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains on the date furnished any material misstatement of material
fact or omits on the date furnished to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions that Borrower believed to be reasonable at the
time.

5.16 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.17 Taxpayer Identification Number; Other Identifying Information.

The true and correct U.S. taxpayer identification number of the Borrower and
each Guarantor existing as of the date hereof is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc.

The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for and material to
the operation of their respective businesses, without conflict with the rights
of any other Person, except for such conflicts that could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary of any of them, and that is material to Borrower and its
Subsidiaries, taken as a whole, infringes upon any rights held by any other
Person, except for such conflicts that could reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened in writing, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.19 OFAC.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

5.20 Anti-Corruption Laws.

The Borrower and its Subsidiaries have conducted their businesses in all
material respects in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.21 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

5.22 Representations as to Foreign Obligors.

Each of the Borrower and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

46



--------------------------------------------------------------------------------

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03
and/or to the extent the failure to do so would not result in a Material Adverse
Effect) cause each Subsidiary to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent (commencing with the fiscal year ending December 31,
2017), a consolidated and consolidating balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by (A) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and such consolidating statements to be certified, to
knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries, (B) a report of such
Registered Public Accounting Firm as to the effectiveness of Borrower’s internal
control over financial reporting pursuant to Section 404 of Sarbanes-Oxley; and
(C) any other information included in the Parent’s or the Borrower’s Form 10-K
for such fiscal year;

 

47



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (commencing
with the fiscal quarter ending March 31, 2018), a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended, and
any other information included in the Parent’s or the Borrower’s Form 10-Q for
such fiscal quarter, setting forth in each case in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified, to knowledge, by the chief
executive officer, chief financial officer, chief accounting officer, treasurer,
controller or other senior financial or accounting executive of the Parent as
fairly presenting, in all material respects, the financial condition, results of
operations and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) no later than January 31 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the four (4) calendar quarters
constituting such calendar year, and no later than August 31 of each year
preliminary pro forma projected sources and uses of cash for such parties made
in good faith for the succeeding fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Consolidated Parties.

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):

(i) a Compliance Certificate of a Responsible Officer of the Parent
substantially in the form of Exhibit E attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11, in each case by detailed calculation
thereof (which calculation shall be in form reasonably satisfactory to the
Administrative Agent and which shall include, among other things, an explanation
of the methodology used in such calculation and a breakdown of the components of
such calculation), (B) stating that, to such Responsible Officer’s knowledge,
the Loan Parties were in compliance with each of the covenants set forth in
Articles VI and VII of this Agreement at all times and in all material respects
during such fiscal period; and (C) stating that, as of the end of each such
fiscal period, no Default or Event of Default exists, or if any Default or Event
of Default does exist, specifying the nature and extent thereof and what action
the Loan Parties propose to take with respect thereto;

(ii) a schedule of the Properties summarizing net operating income and occupancy
rates as of the last day of the applicable quarter;

(iii) a summary of property purchases during the applicable quarter;

(iv) an update to Schedule 5.13 attached hereto (which such update shall, in
each case, be deemed to replace, amend and restate such schedule);

 

48



--------------------------------------------------------------------------------

(v) a listing of all Projects Under Development showing the total capital
obligation of the Consolidated Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.

(c) promptly after any written request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.03 Notices.

Promptly after it has knowledge thereof, notify the Administrative Agent and
each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;

 

49



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

(e) of the occurrence of any Internal Control Event; and

(f) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Taxes.

Pay and discharge as the same shall become due and payable, all of its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (a) unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (b) except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the

Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its

business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

50



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries, in all material respects, in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives appointed by the Administrative Agent or Lenders (as
coordinated by the Administrative Agent), including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
any of its Properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower (provided through the
Administrative Agent) and in a manner that will not unreasonably interfere with
such Person’s business operations; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of
Section 10.07. Notwithstanding anything to the contrary in this Section 6.10,
the Loan Parties and their Subsidiaries shall not be required to disclose, or
allow inspection of any document or information that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender is
prohibited by Law or would violate any contractual confidentiality obligations
to a third party if such obligations were not entered into in contemplation of
this Agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product; provided that, in each case, the Borrower
will advise the Administrative Agent that information is being withheld.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions solely for the following purposes:
(a) to finance the acquisition of real properties; (b) to finance the
development of improvements to real properties; (c) to refinance and/or retire
existing Indebtedness, and (d) for working capital and other general corporate
purposes.

 

51



--------------------------------------------------------------------------------

6.12 Additional Guarantors.

(a) If, from time to time, any Person qualifies as a Subsidiary Guarantor, the
Borrower shall (i) if such Person is a Domestic Subsidiary of a Loan Party,
cause such Person to promptly (and in any event within fifteen (15) days from
the date any such Person meets the requirements for becoming a Guarantor as set
forth in this Section 6.12) become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other documents
or materials as the Administrative Agent shall reasonably deem appropriate for
such purpose, (ii) provide the Administrative Agent with notice thereof, and
(iii) cause such Person to deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a), all in form,
content and scope reasonably satisfactory to the Administrative Agent; provided,
that to the extent such Person holds (whether upon delivery of the items
required above or at any time after the delivery of the items required above)
assets with a fair market value in excess of $20,000,000, the Borrower shall (if
requested by Administrative Agent) cause to be delivered to the Administrative
Agent favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)).

(b) Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent a Guarantor anticipates that it will no longer meet the
requirements of the definition of a Subsidiary Guarantor, the Borrower may
request a release of such Guarantor as a Guarantor hereunder in accordance with
the following:

(i) the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Subsidiary Guarantor hereunder, a written request for
release of the applicable Subsidiary Guarantor; and

(ii) the Administrative Agent shall have reviewed and approved (in writing) the
request for release delivered pursuant to subclause (i) above; provided, that
the failure of the Administrative Agent to respond to such a request within ten
(10) days of its receipt thereof shall constitute the Administrative Agent’s
approval thereof.

Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that the Subsidiary
Guarantor no longer meets the requirements of the definition of Subsidiary
Guarantor, the request for release shall be approved and issued by the
Administrative Agent within the 10-day time period specified in subsection
(b)(ii).

Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.

Notwithstanding anything to the contrary contained herein, to the extent any
Person is a “Guarantor” under and pursuant to the terms of the Corporate Credit
Facility, Borrower shall at all times during which such Person remains a
“Guarantor” thereunder, cause such Person to be a Guarantor under this
Agreement.

6.13 Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

52



--------------------------------------------------------------------------------

6.14 REIT Status.

Take all action necessary to maintain the Parent’s status as a REIT.

6.15 Environmental Matters.

(a) Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonable attorneys’ fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties’ use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys’ fees. The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.15(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender if and to the extent that any claims arise as the direct result of
any action of the Administrative Agent and/or any of the Lenders (or any
Person(s) claiming by, through or under any of them) at the Properties, or any
of them.

(b) If the Administrative Agent requests in writing and if (i) the Borrower or
the applicable Subsidiary does not have environmental insurance with respect to
any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve
(12) month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower’s expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent’s written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower’s prior written approval unless an Event of Default exists hereunder.

(c) Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in material
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
real property to the extent any failure could reasonably be expected to have a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(d) Provide upon such Person’s receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.

6.16 Anti-Corruption Laws.

Conduct its businesses in compliance, in all material respects, with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall not, nor
shall it permit any Wholly-Owned Subsidiary or Controlled Subsidiary to,
directly or indirectly:

7.01 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property, assets or revenues or the property, assets or revenues of any
other Person, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien, at the time of incurrence of such Indebtedness and
immediately after giving effect thereto on a pro forma basis, would cause the
Borrower to be in violation of any of the provisions of Section 7.11 hereof.

7.02 Investments.

Make any Investments, except:

(a) Projects Under Development, undeveloped land holdings, Joint Venture
Projects and Joint Ventures, Securities Holdings and Mortgages.

(b) Investments held in the form of Cash Equivalents;

(c) advances to officers, directors and employees in an aggregate amount not to
exceed $100,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(d) Investments in any other Loan Party and/or in any Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by the Borrower or any Subsidiary;
and

(g) Investments existing on the date of this Agreement.

 

54



--------------------------------------------------------------------------------

7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents; and

(b) any other Indebtedness (including, without limitation, Guarantees in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary)
to the extent such Indebtedness, at the time of incurrence of such Indebtedness
and immediately after giving effect thereto on a pro forma basis, would not
cause the Borrower to be in violation of any of the provisions of Section 7.11;
provided, that to the extent such Indebtedness is in the form of obligations
under any Swap Contract (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.

7.04 Fundamental Changes.

Except as otherwise permitted under this Agreement, merge, dissolve, liquidate,
consolidate with or into another Person (unless Borrower, such Wholly-Owned
Subsidiary, or such Controlled Subsidiary is the surviving entity), or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;

(b) any Wholly-Owned Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor
(or must become a Guarantor);

(c) any Controlled Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Wholly-Owned Subsidiaries or Controlled Subsidiaries, provided that when
any Guarantor is merging with another Wholly-Owned Subsidiary or Controlled
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(d) any Controlled Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Controlled Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor (or
must become a Guarantor);

(e) all or substantially all of the assets or all of the Equity Interests of a
Wholly-Owned Subsidiary or Controlled Subsidiary may be Disposed of to the
extent such Disposition is permitted pursuant to Section 7.05; and

(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Wholly-Owned Subsidiary to the Borrower, any
Wholly-Owned Subsidiary, or any Controlled Subsidiary;

(e) Dispositions permitted by Section 7.04(a) – (b);

(f) Dispositions of property by the Borrower to any Wholly-Owned Subsidiary so
long as such Wholly-Owned Subsidiary, if required to do so pursuant to the
definition of Subsidiary Guarantor, becomes a Subsidiary Guarantor; or

(g) Dispositions by the Borrower, its Wholly-Owned Subsidiaries, and/or its
Controlled Subsidiaries of any property in the ordinary course of business for
fair market value (whether in one transaction or in several related
transactions); provided, at the time of such Disposition, no Default shall exist
or would result from such Disposition;

provided, however, that any Disposition pursuant to clauses (a) through
(f) above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.

7.06 Anti-Terrorism/Anti-Corruption Laws.

(a) Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any of its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.18); or

(b) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions (the “Anti-Corruption Laws”) or otherwise
fail to be in compliance with any such Anti-Corruption Laws.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental or complementary thereto.

 

56



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates.

Except as otherwise contemplated or permitted pursuant to Section 7.04, enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided, however,
that this provision shall not be deemed to prohibit the issuance of preferred
Equity Interests to any party.

7.09 Burdensome Agreements.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Wholly-Owned Subsidiary or
Controlled Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor or
(ii) of any Wholly-Owned Subsidiary or Controlled Subsidiary to Guarantee the
Indebtedness of the Borrower, or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, that this Section 7.09 shall not be deemed to restrict
the ability of the Borrower or any Subsidiary from entering into Contractual
Obligations of any type related to secured financing transactions.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

Fail, at any applicable time of calculation, to comply with any of the following
financial covenants; provided, that such calculations, if not calculated as of
the last day of a calendar quarter, shall be calculated as of the last day of
the immediately preceding calendar quarter, except that the calculation set
forth in item (g) below shall be calculated as of the end of each fiscal year:

(a) [Intentionally Omitted].

(b) Total Liabilities to Total Adjusted Asset Value. Borrower shall not permit
the ratio of Total Liabilities to Total Adjusted Asset Value to exceed sixty
percent (60%); provided, that, such limit may, on no more than two (2) occasions
during the term of this Agreement and following any Material Acquisition by the
Borrower or any of the Consolidated Parties, be increased, for a period not to
exceed four (4) consecutive calendar quarters (for each such occasion), to
sixty-five percent (65%).

(c) Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit the ratio of Secured Indebtedness to Total Adjusted Asset Value to exceed
thirty-five percent (35%).

(d) EBITDA to Fixed Charges. Borrower shall maintain the ratio of EBITDA for the
twelve-month period ending as of the most-recent Calculation Date to Fixed
Charges for such twelve-month period equal to or in excess of 1.50:1.00.

(e) Total Unsecured Indebtedness to Adjusted Unencumbered Asset Value. Borrower
shall not permit the ratio of Total Unsecured Indebtedness to Adjusted
Unencumbered Asset Value to exceed sixty percent (60%); provided, that, such
limit may, on no more than two (2) occasions during the term of this Agreement
and following any Material Acquisition by the Borrower or any of the
Consolidated Parties, be increased, for a period not to exceed four
(4) consecutive calendar quarters (for each such occasion), to sixty-five
percent (65%).

 

57



--------------------------------------------------------------------------------

(f) Unencumbered Interest Coverage Ratio. Borrower shall not permit the ratio of
Unencumbered EBITDA for the twelve-month period ending as of the most-recent
Calculation Date to that portion of interest expense attributable to Total
Unsecured Indebtedness as of such Calculation Date to be less than 1.50:1.00.

(g) Dividends and Distributions. Borrower shall, to the extent an Event of
Default exists under the Loan Documents, limit aggregate Restricted Payments to
the minimum amount required to cause the Parent to maintain its REIT status;
provided, however that if an Event of Default resulting from nonpayment or
bankruptcy exists, or if the Borrower’s obligations under this Agreement have
been accelerated, the Borrower shall not make any Restricted Payments.

7.12 Organizational Documents; Ownership of Subsidiaries.

Permit any Loan Party to (a) amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders, or (b) create, acquire
or permit to exist or permit or cause any of their Subsidiaries to create,
acquire or permit to exist, any Foreign Subsidiaries (other than Canadian
Subsidiaries).

7.13 Negative Pledges.

Enter into, assume or become subject to any Negative Pledge, other than Negative
Pledges entered into in connection with Indebtedness that is otherwise permitted
pursuant to Section 7.11 hereof, relating only to the properties or assets
constructed or acquired in connection with such Indebtedness. Notwithstanding
anything contained herein, this provision shall not be deemed to prohibit or
restrict the Borrower’s ability to enter into Indebtedness that limits the
Borrower’s ability to enter into Negative Pledges in a manner identical to, or
no more restrictive than, this Section 7.13.

7.14 Sale Leasebacks.

Except as could not reasonably be expected to have a Material Adverse Effect,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (a) which such Person has sold or transferred or is to sell
or transfer to a Person which is not a Consolidated Party or (b) which such
Person intends to use for substantially the same purpose as any other property
which has been sold or is to be sold or transferred by such Person to another
Person which is not a Consolidated Party in connection with such lease.

7.15 Prepayments of Indebtedness.

If any Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, after the issuance thereof, amend or
modify (or permit the amendment or modification of) any of the terms of any
Indebtedness of such Person if such amendment or modification would add or
change any terms in a manner that would have a Material Adverse Effect.

7.16 Sanctions.

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions.

 

58



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following, subject to the last textual paragraph of Section 10.01
below, shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five (5) Business Days after written
notice from Administrative Agent that the same has become due and payable, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03 (other than
6.03(a)), 6.05, 6.07, 6.11 or 6.14 or Article VII (other than Section 7.09) or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm,
in writing, such Guarantor’s obligations under such Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
is not cured within any notice, grace and/or cure period provided for herein or
in such Loan Document or, if no such notice, grace and/or cure period is
provided for, such failure continues for thirty (30) days after the earlier of
the date on which any Responsible Officer of a Loan Party obtains knowledge
thereof and the delivery of written notice thereof from Administrative Agent or
fails to perform or observe any other covenant or agreement in any other Loan
Document within the grace or cure period provided for therein (or, if no such
grace or cure period is specified, within thirty (30) days after the earlier of
the date on which a Loan Party obtains knowledge thereof and the delivery of
written notice thereof from Administrative Agent), provided that in the case of
any such default which is susceptible to cure but cannot be cured within thirty
(30) days through the exercise of reasonable diligence, if such Loan Party
commences such cure within the initial thirty (30) days period and thereafter
diligently prosecutes same to completion, such period of thirty (30) days shall
be extended for such additional period of time as may be reasonably necessary to
cure same, but in no event shall such extended period exceed sixty
(60) additional days; or

(d) Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (determined as
set forth in the definition of Threshold Amount), or (B) fails to observe or
perform, beyond any applicable notice and cure periods,

 

59



--------------------------------------------------------------------------------

any other material agreement or condition relating to any such Indebtedness or
Guarantee (determined as set forth in the definition of Threshold Amount) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; and/or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount (determined as set forth in the definition of Threshold
Amount); or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or any Loan Party commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other governmental or
regulatory agency of competent jurisdiction shall make a determination that, or
issue a judgment, order, decree or ruling to the effect that, any one or more of
the Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or

 

60



--------------------------------------------------------------------------------

(k) Termination of Corporate Credit Facility. The “Aggregate Commitments” of the
lenders party to the Corporate Credit Facility are or the Corporate Credit
Facility is, for any reason, terminated, replaced or refinanced or the
“Obligations” as defined therein are, for any reason, accelerated; or

(l) Change of Control. There occurs any Change of Control without the consent of
the Administrative Agent and the Required Lenders.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders and under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.18, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

61



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

62



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

63



--------------------------------------------------------------------------------

9.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) The Administrative Agent may be removed as Administrative Agent by the
Required Lenders and, provided no Event of Default exists, the Borrower, upon
thirty (30) days’ prior written notice if the Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof. Upon any
such removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Event of Default
exists, be subject to the Borrower’s approval, which approval may be withheld in
the discretion of the Borrower. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the removed
Administrative Agent, and the removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents first arising from and after the date of such termination. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Notwithstanding anything contained herein to the contrary (i) the
Administrative Agent shall not be permitted to resign or be removed pursuant to
this Section 9.06 to the extent such Administrative Agent (or its Affiliate) is
also the sole Lender under this Agreement as of such date of resignation and
(ii) the Administrative Agent shall not be permitted to resign or be removed
pursuant to this Section 9.06 to the extent the Person acting as Administrative
Agent hereunder continues to be the Administrative Agent under the Corporate
Credit Facility.

 

64



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 [Intentionally Omitted].

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04(h) and (i), 2.10 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

65



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

66



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans or the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
Administrative Agent or an Affiliate thereof (i) may receive interest or other
payments with respect to the Loans, the Commitments, and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.11 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations hereunder and under each of the other Loan
Documents (a) to the extent such release is requested by such Guarantor and the
Borrower in accordance the provisions set forth in Section 6.12(b) hereof and
upon the satisfaction of the conditions set forth in such Section 6.12(b) (as
reasonably determined by the Administrative Agent) or (b) if such Guarantor
ceases to meet the requirements of the definition of Subsidiary Guarantor as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to grant releases and terminations pursuant to this
Section 9.11. Further, the Administrative Agent is hereby authorized by the
Lenders, upon the request of any Guarantor released pursuant to Section 6.12(b)
hereof, to execute and deliver to such Guarantor a document (in form and
substance acceptable to the Administrative Agent) evidencing such release.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

Except as provided in this Agreement and in the other Loan Documents (including
with respect to matters requiring action of the Administrative Agent only), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

67



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate;

(e) change either of Sections 2.14 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.11 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination; provided, however, that
(A) this provision shall not prevent Administrative Agent from requesting a
response to any amendment, waiver or modification requests within a shorter time
frame and (B) such deemed approval shall not, in any case, apply to any
requested increase or extension of a Lender’s Commitment (for which the written
approval of each applicable Lender shall be required). Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, (y) no Defaulting Lender
(unless such Defaulting Lender is the only Lender hereunder) shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; and (z) to the
extent a corresponding provision of the Corporate Credit Facility with respect
to any of Section 2.15 or any provision of Articles IV, V, VI, VII or VIII is
amended, modified, waived or Deemed Waived (as defined below), or compliance
with such provisions is waived or Deemed Waived, or any related request or
action of the Borrower or any Loan Party thereunder is consented to pursuant to
the terms of the Corporate Credit Facility, such amendment, modification,
waiver, Deemed Waiver and/or consent shall be

 

68



--------------------------------------------------------------------------------

deemed to be, without further action of any Loan Party, the Administrative Agent
or any Lender (except to the extent agreed otherwise in writing by the Borrower,
Administrative Agent and Required Lenders), automatically effective with respect
to such provision of Section 2.15 or Articles IV, V, VI, VII or VIII set forth
herein as of the effective date of such amendment, modification, waiver, Deemed
Waiver and/or consent with respect to the Corporate Credit Facility as if each
of the parties hereto had acknowledged and consented to such amendment,
modification, waiver, Deemed Waiver and/or consent. As used herein, “Deemed
Waiver” shall mean the occurrence of any event that would, upon the giving of
notice or the passage of time, or both, constitute a Default and/or an Event of
Default under both the Corporate Credit Facility and this Agreement (without
regard to any cross default provisions), and as to which no such notice or other
declaration of Default or Event of Default has been made under and with respect
to the Corporate Credit Facility (but only as and for so long as no such notice
or other declaration has been made under and with respect to the Corporate
Credit Facility).

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail or facsimile
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

69



--------------------------------------------------------------------------------

(c) [Intentionally Omitted].

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic and Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the good faith
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [intentionally omitted],
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, as separately agreed to in writing, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [intentionally

 

70



--------------------------------------------------------------------------------

omitted], and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent and the Lenders collectively
and, if reasonably necessary, one local counsel for the Administrative Agent and
the Lenders collectively in each relevant jurisdiction unless the representation
of one or more Lenders by one counsel would be inappropriate due to the
existence of an actual or potential conflict of interest, in which case the Loan
Parties shall also be required to reimburse the fees, charges and disbursements
of one additional counsel for each such affected Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided,
however, in no event shall Borrower pay or reimburse Administrative Agent and
Lenders for more than one counsel (in the aggregate) at any time prior to an
Event of Default hereunder.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and the Lenders collectively and, if reasonably necessary,
one local counsel for the Administrative Agent and the Lenders collectively in
each relevant jurisdiction unless the representation of one or more Lenders by
one counsel would be inappropriate due to the existence of an actual or
potential conflict of interest, in which case the Loan Parties shall also be
required to reimburse the fees, charges and disbursements of one additional
counsel for each such affected Lender), and shall indemnify and hold harmless
each Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; and provided further that,
Borrower shall not, in any event, pay or reimburse (or be obligated to pay or
reimburse) Indemnitees for more than one counsel (in the aggregate) at any time
prior to an Event of Default hereunder.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,

 

71



--------------------------------------------------------------------------------

liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the fraud, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction .

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival; Non-Duplication. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. In addition, and notwithstanding
anything to the contrary contained herein, the indemnification and reimbursement
obligations of the Borrower hereunder shall not, in any case, constitute or be
deemed to constitute duplicate obligations of the Borrower with respect to
corresponding indemnification and/or reimbursement obligations of Borrower under
the Corporate Credit Facility (such that so long as Borrower satisfies such
obligations under the Corporate Credit Facility, the Borrower shall be deemed to
have satisfied such obligations hereunder).

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and

 

72



--------------------------------------------------------------------------------

void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit or term
loan facilities provided pursuant to the last paragraph of Section 10.01 on a
non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required in connection with any assignment hereunder;
provided, however, that (i) notwithstanding the foregoing, the consent of the
Borrower to any assignment shall not be required in the event that an Event of
Default has occurred and is continuing at the time of such assignment; and
(ii) notwithstanding the foregoing, the consent of the Borrower to any
assignment shall be not be required in the event that such assignment is to
(A) a Lender or (B) an Affiliate of a Lender or an Approved Fund with respect to
such Lender and Lender has made a similar assignment to such Affiliate or
Approved Fund under the Corporate Credit Facility (unless, in each case, the
applicable Lender is a Defaulting Lender); and provided, further, that any
consent of the Borrower required pursuant to this Section 10.06(b) shall be
deemed to have been given if Borrower shall not object to such assignment by
written notice to the Administrative Agent within five (5) Business Days after
having received written notice of such proposed assignment; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

73



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting

 

74



--------------------------------------------------------------------------------

Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by

 

75



--------------------------------------------------------------------------------

applicable laws or regulations or by any subpoena or similar legal process;
provided that such Person disclosing such Information shall, to the extent
practical, provide the Loan Parties with advance notice of such disclosure to
the extent not prohibited by law or regulation (except with respect to any audit
or examination conducted by bank accountants or regulatory authority exercising
examination or regulatory authority), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the written
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, and either (a) as
a result thereof, the Obligations hereunder shall have been accelerated pursuant
to Section 8.02(b) or (b) to the extent of any then existing amounts due
hereunder from any Loan Party to Administrative Agent or any Lender (whether
principal, interest, fees or other amounts) that are past due hereunder or under
any other Loan Document, each Lender, and each of their respective Affiliates is
hereby authorized at any time and from time to time after obtaining the written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such

 

76



--------------------------------------------------------------------------------

payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Advance Funding Documentation, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith

 

77



--------------------------------------------------------------------------------

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG

 

78



--------------------------------------------------------------------------------

COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF NORTH
CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower

 

79



--------------------------------------------------------------------------------

is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) the
Administrative Agent does not have any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Administrative Agent does not have any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

10.19 Time of the Essence.

Time is of the essence of the Loan Documents.

 

80



--------------------------------------------------------------------------------

10.20 Replaced Credit Facility.

Each of the parties hereto hereby agrees that (a) this Agreement is an amendment
and restatement of the Replaced Credit Facility in its entirety, (b) all
documents, instruments or agreements creating security interests or liens in
favor of the “Administrative Agent” or “Lenders” as defined in the Replaced
Credit Facility and securing the obligations thereunder continue to secure the
Obligations under this Agreement and (c) nothing contained herein is intended to
represent a novation of any type with respect to the rights and “Obligations” as
defined in the Replaced Credit Facility or with respect to any other
Indebtedness evidenced by the Replaced Credit Facility or any documents,
instruments or agreements executed in connection therewith. On the date of this
Agreement, the rights and obligations of the parties hereto evidenced by the
Replaced Credit Facility shall be evidenced by this Agreement and the other Loan
Documents, the “Loans” as defined in the Replaced Credit Facility shall remain
outstanding and be continued as, and converted to, Loans as defined herein and
shall bear interest and be subject to such other fees as set forth in this
Agreement.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

(Signatures on next page)

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     Tanger Properties Limited Partnership,     a North Carolina
limited partnership     By:   Tanger GP Trust, its sole general partner     By:
 

/s/ James F. Williams

    Name:   James F. Williams     Title:   Vice President & Treasurer

(Signatures page continue)

 

1



--------------------------------------------------------------------------------

LENDERS/AGENT:   BANK OF AMERICA, N.A.,  

individually in its capacity as Administrative Agent

and sole initial Lender

    By:  

/s/ Alice Eckenrode

    Name: Alice Eckenrode     Title: Vice President

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 20,000,000.00        100.000000000 % 

Totals:

   $ 20,000,000.00        100.000000000 % 

 

3



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL DISCLOSURE ITEMS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLAN OBLIGATIONS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES,

OTHER EQUITY INVESTMENTS

AND EQUITY INTERESTS IN THE BORROWER

 

See    attached.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.18

INTELLECTUAL PROPERTY MATTERS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

Tanger Properties Limited Partnership

3200 Northline Ave., Suite 360

Greensboro, NC 27408

Attn: Steven Tanger

With copies to the following:

            James F. Williams

            Virginia R. Summerell

Telephone: 336-292-3010

Telecopier: 336-297-0931

Electronic Mail:    tanger@tangeroutlets.com

With copies to the following:

            jim.williams@tangeroutlets.com

            virginia.summerell@tangeroutlets.com

            jennifer.roberts@tangeroutlets.com

Website Address: tangeroutlet.com

Taxpayer ID No. of Borrower:         56-1822494

Taxpayer ID No. of Parent:              56-1815473

[Administrative Agent address on following page(s)]

 

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

Attn: Charlotte Conn

TX1-492-14-11

901 Main Street, 14th Floor

Dallas, TX 75202

Telephone: 214 209-1225

Fax: 214.290.9653

Email: charlotte.a.conn@baml.com

Account No.: 1292000883

Ref: Tanger Syndicated Credit Agreement Loan Repayment

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Attn: Maurice Washington

901 Main Street

Location Code: TX1-492-14-19

Dallas, TX 75202-3714

Telephone: _214-209-5606

Email: maurice.washington@baml.com

Brad Fellers

Commercial Real Estate Banking

Mail Code: NC1-007-11-15

Bank of America Corporate Center

100 North Tryon Street

Charlotte, NC 28255-0001

Telephone: 980-388-2666

brad.fellers@baml.com

 

2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: _____________., _________

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of January 9, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests a Borrowing of Committed Loans:

 

  1. On            (a Business Day).

 

  2. In the amount of            .

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

BORROWER:     Tanger Properties Limited Partnership,     a North Carolina
limited partnership     By:   Tanger GP Trust, its sole general partner     By:
 

 

    Name:     Title:

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Third Amended and Restated Liquidity Credit Agreement, dated as of
January 9, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Tanger Properties Limited
Partnership (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

D-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

BORROWER:     Tanger Properties Limited Partnership,     a North Carolina
limited partnership     By: Tanger GP Trust, its sole general partner     By:  

 

    Name:     Title:

 

D-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of

Loan Made

 

Amount of

Principal or

Interest Paid

This Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

  

 

  

 

 

D-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________, _____

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Liquidity Credit
Agreement, dated as of January 9, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Tanger Properties Limited Partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. To the knowledge of the undersigned, such financial
statements fairly present, in all material respects, the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed, in all material
respects, all its Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

4. To the knowledge of the undersigned, the representations and warranties of
the Borrower contained in Article V of the Credit Agreement, and any
representations and warranties of any Guarantor that are contained in the
Guaranty are, except to the extent waived in accordance with the terms hereof,
true and correct in all material respects on and as of the date hereof, except
(a) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (b) that the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
(c) for purposes of the representations and warranties set forth in
Section 5.13, to the extent of changes resulting from transactions and other
events contemplated or not prohibited by this Agreement or the other Loan
Documents and changes occurring in the ordinary course of Borrower’s business.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are, to the best knowledge of the undersigned, true and accurate
on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

BORROWER:     Tanger Properties Limited Partnership,     a North Carolina
limited partnership     By:   Tanger GP Trust, its sole general partner     By:
 

 

    Name:     Title:

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

[INSERT DETAILED FINANCIAL COVENANT CALCULATIONS]

 

E-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

         [Assignor [is] [is not] a Defaulting Lender] 2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):   

Tanger Properties Limited Partnership

4.    Administrative Agent:   

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

5. Credit Agreement: Third Amended and Restated Liquidity Credit Agreement,
dated as of January 9, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

  

Facility
Assigned

  

Aggregate Amount
of Commitment/Loans

for all Lenders7

  

Amount of
Commitment/Loans
Assigned

  

Percentage Assigned

of Commitment/Loans8

  

CUSIP
Number

                           $                $                            %      
      $                $                            %             $            
   $                            %   

[7. Trade Date: __________________]9

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

Title: [NAME OF ASSIGNOR] By:  

 

Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

Title: [NAME OF ASSIGNEE] By:  

 

Title:

[Consented to and]12 Accepted:

 

5 List each Assignor, as appropriate.

6 List each Assignee and, if available, its market entity identifier, as
appropriate.

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Title: [Consented to:]13 [            ]

By:  

 

Title:

 

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section          thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY

AMENDED AND RESTATED CONTINUING GUARANTY

[Re: Tanger Properties Limited Partnership – Third Amended and Restated
Liquidity Credit Agreement]

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to TANGER PROPERTIES LIMITED PARTNERSHIP, a
North Carolina limited partnership (the “Borrower”) by BANK OF AMERICA, N.A., in
its capacity as the Administrative Agent under the Credit Agreement referenced
herein (in such capacity and together with its successors and assigns as
permitted under the Credit Agreement, the “Agent”) and the Lenders, as such term
is defined in that certain Third Amended and Restated Liquidity Credit Agreement
dated as of January 9, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement) among the Borrower, the Agent, and such Lenders, the
undersigned Guarantor (whether one or more the “Guarantor”, and if more than one
jointly and severally) hereby furnishes to the Agent, for the benefit of the
Agent and Lenders, its amended and restated guaranty of the Guaranteed
Obligations (as hereinafter defined) as set forth herein; provided, that this
Guaranty constitutes an amendment, restatement, and continuation of that certain
Continuing Guaranty initially entered into by Guarantor and certain other
parties in favor of the Agent in connection with the Replaced Credit Facility
(as the same may have been from time to time amended, restated, supplemented, or
otherwise modified, the “Replaced Guaranty”) and does not constitute a novation,
termination or release of or with respect to any of the obligations or
indebtedness represented by the Replaced Guaranty.

Now, therefore, the Guarantor agrees as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Agent and/or Lenders (collectively, the Agent and Lenders shall
be referred to herein as the “Secured Parties”) arising under the Credit
Agreement, the Loan Documents, Sections 2, 10 and 17 of this Guaranty, any other
instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Credit Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, reasonable attorneys’ fees and expenses incurred by the Agent in
connection with the collection or enforcement thereof) and whether recovery upon
such indebtedness and liabilities may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Agent’s and/or
Lenders’ books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and absent manifest
error shall be binding upon the Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the regularity or enforceability of the Guaranteed Obligations or
any instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing except the defense of payment. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.



--------------------------------------------------------------------------------

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding (and
provided that nothing contained herein, including without limitation, the
foregoing, shall limit or affect the Guarantor’s ability to bring any separate
action or claim available to it at law or in equity). If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the respective Secured Parties) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to the
Agent (for the benefit of the Secured Parties), on the date on which such amount
is due and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Agent (on behalf of the Secured Parties) to receive the
same net amount which the Agent would have received on such due date had no such
obligation been imposed upon the Guarantor. The Guarantor will deliver promptly
to the Agent (for the benefit of the Secured Parties) certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Guarantor hereunder. The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

3. Rights of Secured Parties. The Guarantor consents and agrees that the Agent
(for the benefit of the Secured Parties) and/or Secured Parties (as applicable)
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Secured Parties, in their sole discretion (and subject to
the terms of the Loan Documents) may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor (other
than full payment and performance), or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Agent’s or any other
Secured Party’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Agent or any other
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations, including but not
limited to the benefits of N.C. General Statutes §§ 26-7 through 26-9 inclusive,
as amended, or any similar statute.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.



--------------------------------------------------------------------------------

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Agent (for the benefit of the Secured Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Secured Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Agent (for the
benefit of the Secured Parties) is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Guarantor under this paragraph shall be
revived and this Guaranty reinstated in the event that this Guaranty is
terminated prior to the occurrence of the events giving rise to the Guarantor’s
obligations under this paragraph and the obligations of the Guarantor under this
paragraph shall survive termination of this Guaranty. Notwithstanding the
foregoing, or anything to the contrary contained in this Guaranty, any
Guarantor’s obligations hereunder may be terminated and released at any time,
including without limitation, at any time prior to the indefeasible payment and
performance of all Guaranteed Obligations, in accordance with the terms of
Credit Agreement, including without limitation, Section 6.12 and Section 9.11
thereof.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of any Secured Party or resulting from
the Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Agent (for the benefit of the
Secured Parties) so requests, any such obligation or indebtedness of the
Borrower to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Agent (for the benefit of the Secured Parties) and
the proceeds thereof shall be paid over to the Agent (for the benefit of the
Secured Parties) on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Agent.

10. Expenses. The Guarantor shall pay on demand all non-reimbursed out-of-pocket
expenses of the Agent (including reasonable attorneys’ fees and expenses and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Agent’s or the other Secured Parties’
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Agent or other Secured Parties in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
(for the benefit of the Secured Parties) and the Guarantor. No failure by the
Agent to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies



--------------------------------------------------------------------------------

herein provided are cumulative and not exclusive of any remedies provided by law
or in equity. The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein. Unless otherwise agreed by the Agent (for the benefit of the Secured
Parties) and the Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by the
Guarantor for the benefit of any Secured Party or any term or provision thereof.

12. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Secured Parties have no duty, and the Guarantor
is not relying on any Secured Party to, at any time, disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of any Secured Party to disclose such information and any defense relating to
the failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder, but
only if and in the event that the Obligations have been accelerated pursuant to
Section 8.02(b) of the Credit Agreement following an Event of Default
thereunder, then the Agent (for the benefit of the Secured Parties) may setoff
and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with the Agent.

14. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and (ii) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; except to the extent that any such violation, breach or default, or
failure to obtain the same, as applicable, could not reasonably be expected to
have a Material Adverse Effect; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect, except to the extent that failure to obtain or file the same, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

15. Additional Representations, Warranties and Covenants of Guarantor. Guarantor
hereby acknowledges, agrees and confirms that, by its execution hereof,
Guarantor will be deemed to be a Loan Party under the Credit Agreement and a
“Guarantor” for all purposes of the Credit Agreement. Guarantor further agrees
to be bound by, all of the terms, provisions and conditions contained in herein
and in the Credit Agreement applicable to a Guarantor.

16. New Guarantors. Additional Persons (each such Person being referred to
herein as a “New Guarantor”) may, from time to time, become parties hereto (and
thereby become a “Guarantor”) pursuant to the terms and conditions set forth in
Section 6.12 of the Credit Agreement through the execution of a counterpart
signature page hereto. Each such New Guarantor hereby acknowledges, agrees and
confirms that, by its execution of such counterpart, the New Guarantor will be
deemed to be a Loan Party under the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement and shall have all of the obligations of the
Guarantor hereunder as if it had executed this Agreement as of the Closing Date.
Further, each such New Guarantor hereby ratifies, as of the date of its
execution of a counterpart signature page hereto, and agrees to be bound by, all
of the terms, provisions and conditions contained in herein and in the Credit
Agreement applicable to a Guarantor. The obligations of each such New Guarantor
hereunder and under the Credit Agreement will be joint and several with each
other Person qualifying as a Guarantor hereunder.

17. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent (for the benefit of the Secured Parties)
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Secured Parties from and
against, and



--------------------------------------------------------------------------------

shall pay on demand, any and all reasonable damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) that may be suffered or
incurred by the Secured Parties in connection with or as a result of any failure
of any Guaranteed Obligations to be the legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their terms.

18. Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Agent (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Secured Parties and their successors and assigns and the Lenders
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part, in accordance with the terms
of Section 10.06 of the Credit Agreement. The Guarantor hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any United States Federal or
State court sitting in Charlotte, North Carolina in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor. The Guarantor agrees
that the Agent may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the Agent’s
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, provided, that the Agent shall require any such recipient to agree in
writing to maintain the confidentiality of such information. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service to the Guarantor at
the address of the Borrower set forth in Schedule 10.02 to the Credit Agreement
or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Agent at the address of the Agent
set forth in Schedule 10.02 to the Credit Agreement or at such other address in
the United States as the Agent may designate for such purpose from time to time
in a written notice to the Guarantor.

19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[remainder of page left intentionally blank – signature page(s) to follow]



--------------------------------------------------------------------------------

Executed this      day of         , 2018.

 

TANGER FACTORY OUTLET CENTERS, INC., a North Carolina corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Consented, accepted, and agreed to as an amendment and restatement of the
Replaced Guaranty:

 

Bank of America, N.A., as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Liquidity Credit
Agreement, dated as of January 9, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Tanger Properties Limited Partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER]   By: _______________________             Name:
________________________             Title: ________________________   Date:
________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Liquidity Credit
Agreement, dated as of January 9, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Tanger Properties Limited Partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT]   By: _______________________             Name:
________________________             Title: ________________________   Date:
________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Liquidity Credit
Agreement, dated as of January 9, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Tanger Properties Limited Partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT]   By: _______________________             Name:
________________________             Title: ________________________   Date:
________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Liquidity Credit
Agreement, dated as of January 9, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Tanger Properties Limited Partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By: _______________________________

            Name: ________________________             Title:
_________________________   Date: _______________, 20[    ]